Citation Nr: 1108487	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-20 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for PTSD.

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if any further action is required on their part.


REMAND

The Veteran claims that he has PTSD that is associated with his exposure to stressors during service while serving in a combat zone (i.e., the Republic of Vietnam).  In support of his claim, he submits the report of a private psychologist's assessment, dated in March 2008, showing Axis I diagnoses that included PTSD linked to his verbal account of having been exposed to combat zone stressors while on temporary duty at Tan Son Nhut Air Force Base in Vietnam.  

The Veteran's service records show that he served in the United States Air Force as a propeller aircraft mechanic attached to the 552nd Field Maintenance Squadron (of the parent organizational unit, the 552nd Airborne Early Warning and Control Wing).  His DD-214 for his last four years of active duty indicates that he was awarded the Vietnam Service Medal (which, however, does not, in and of itself, represent as a factual matter that the medal's recipient actually served within the territorial boundaries of the Republic of Vietnam).  Apart from the notation of his receipt of the Vietnam Service Medal, the Veteran's service medical and personnel records do not expressly state or otherwise indicate actual service in the Republic of Vietnam.  However, these records indicate that the Veteran was attached to the 552nd Field Maintenance Squadron and was on temporary duty (TDY) from September 1965 to January 1966 in support of "Project Big Eye," with forward deployment to Taiwan, Republic of China.  The Veteran presents the factual contention that during the course of this TDY assignment, he was stationed at Tan Son Nhut Air Force Base in the Republic of Vietnam from December 1965 to January 1966, where he was exposed to combat zone stressors that included viewing combat casualties being offloaded from helicopters and of being in constant fear of coming under enemy attack without adequate protective shelter or access to personal weapons.  

The Board has reviewed the record and finds that the current state of the evidence is insufficiently developed to adjudicate the Veteran's PTSD claim.  In view of the military records indicating that the Veteran had a period of TDY that broadly places him in the geographical vicinity of Vietnam, his own factual assertion that he was temporarily stationed in Vietnam at Tan Son Nhut Air Force Base, and the notation in his DD-214 that he received the Vietnam Service Medal, the case should be referred to the appropriate military records specialist at the RO to determine the likelihood that the Veteran was actually deployed on TDY to the Republic of Vietnam.  

During the course of this appeal, effective July 13, 2010, VA had amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

  38 C.F.R. § 3.304 (2010).

The Board notes that the liberalizing regulation very specifically states that the claimed stressor must be determined to be of sufficient adequacy to support a PTSD diagnosis by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  Therefore, as the only clinical evidence of a PTSD diagnosis linked to in-service stressors is the March 2008 private psychological assessment report, if the RO's military records specialist finds that it is likely that the Veteran served in the Republic of Vietnam during the Vietnam War Era (and, hence, in a combat zone), the Veteran should be provided with a VA examination by a VA psychiatrist or psychologist to confirm, in fact, that his claimed stressors are sufficiently adequate to support a clinical diagnosis of PTSD.

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

1.  The RO should contact the Veteran and request that he provide a detailed list of all sources of psychiatric treatment and counseling, both VA and private, for his PTSD.  After obtaining the appropriate waivers as necessary, the RO should attempt to obtain copies of all identified medical records that have not already been associated with the evidence for inclusion in the Veteran's claims file.   

If these records, or any other records deemed relevant to the appeal, are unobtainable by VA, the RO should so state in the claims file and provide an explanation as to why they could not be obtained. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim(s); and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  After obtaining any additional information from the Veteran regarding his purported TDY service in the Republic of Vietnam, the RO's military records specialist, or other appropriate VA employee, should attempt to verify this service through the JSRRC, the NARA, and/or other official channels.  Research conducted to verify the Veteran's accounts in this regard should address, but is not limited to, the following:

For the period from December 1, 1965 to January 31, 1966, were personnel from the 552nd Field Maintenance Squadron (of the parent organization, 552nd Airborne Early Warning and Control Wing), who were stationed at the time in Taiwan, Republic of China, deployed on TDY to Tan Son Nhut Air Force Base in the Republic of Vietnam?  If so, is it at least as likely as not that the Veteran was among those personnel so deployed?

3.  If and only if the Veteran's purported service in the Republic of Vietnam is verified, he should be afforded a clinical examination by a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) to determine the current nature and etiology of his current psychiatric disorder(s).  The claims folder should be made available to the examiner for review of pertinent documents therein in connection with the examination; the examiner must indicate that the claims folder was reviewed.

Following examination of the Veteran, the examiner must make a specific determination as to whether the Veteran currently has PTSD.  If a clinically valid diagnosis of PTSD is found to be present, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the PTSD diagnosis is causally related to, or is otherwise consistent with exposure to combat-type stressors such as the type that would likely be encountered in a combat zone.  If another acquired psychiatric disorder is diagnosed, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that such disorder is of service onset or otherwise causally related thereto.

If the examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated and explained why this is so.

4.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review any examination report to ensure that it is responsive to, and in compliance with, the directives of this remand and, if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case addressing the denied claim and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

